Citation Nr: 1315142	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability and if so whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified during a Travel board hearing before a Veterans Law Judge who is now no longer employed by the Board.  A transcript of the hearing has been associated with the claims file.  The transcript reflects that during the hearing the issue on appeal was characterized as a claim for entitlement to service connection.  Upon review of the record, the issue on appeal is whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability and if so whether the claim should be granted.  


REMAND

As noted above, the Veterans Law Judge who presided at the Veteran's April 2012 hearing is no longer employed by the Board.  In February 2013, the Board notified the Veteran of this and his options for another Board hearing.  In March 2013, the Veteran informed the Board that he wished to appear at a video conference hearing before another Veterans Law Judge.  

Since such hearings are scheduled by the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a video conference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


